                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT COURT
                                    NORTHERN DIVISION
ELAINE FIELDS                                                                                       PLAINTIFF

vs.                                                  CIVIL ACTION No.: 3:18-CV-00567-HTW-LRA

DOLLAR TREE STORES, INC. D/B/A
DOLLAR TREE AND AWESOME PRODUCTS, INC.                                                          DEFENDANTS


                                                     ORDER

         BEFORE THIS COURT are the following motions: Defendant Awesome Products,

Inc.’s Motion to Dismiss Plaintiff’s Complaint [Docket no. 11]; Plaintiff’s Motion to Amend

Complaint [Docket no. 27]; and Defendant Awesome Products, Inc’s Motion to Strike

Plaintiff’s Untimely Rebuttal to the Memorandum Opposition to Plaintiff’s Motion to Amend

Complaint [Docket no. 34].


                                               I.       BACKGROUND

         On July 25, 2018, Plaintiff Elaine Fields (“Plaintiff”) filed this action against Defendants

Dollar Tree Stores, Inc 1. (“Dollar Tree”) and Awesome Products Inc. (“Awesome Products”) in

the Circuit Court of Hinds County, Mississippi, seeking monetary damages for personal injuries

sustained by Plaintiff while shopping at a Dollar Tree Store. Plaintiff’s Complaint alleged two

causes of action: negligence and res ipsa loquitur 2.




1
  On August 23, 2019, this Court entered an Agreed Order of Partial Dismissal [Docket no. 36], dismissing all
claims as to Defendant Dollar Tree Stores, Inc. with prejudice pursuant to a settlement agreement between Plaintiff
and Defendant Dollar Tree Stores, Inc.
2
  Res Ipsa Loquitor is a common law doctrine that infers negligence from the very nature of an accident or injury, in
the absence of direct evidence of how a defendant behaved.

                                                         1
           On August 20, 2018, Dollar Tree removed this case pursuant to 28 U.S.C. § 1332 3 on the

basis of diversity jurisdiction. [Docket no. 1]. Awesome Products consented to the removal of

this action. [Docket no. 9].

           On September 14, 2018, Awesome Products filed its motion to dismiss Plaintiff’s

Complaint under Rule 12(b)(6) 4 of the Federal Rules of Civil Procedure [Docket no. 26].

Specifically, Awesome Products asserted that Plaintiff’s common-law negligence claims were

barred by the Mississippi Products Liability Act (“MPLA”), and that Plaintiff had failed to plead

specific facts that would allow recovery against Awesome Products under the MPLA.

           On September 28, 2018, Plaintiff, instead of filing a response to Awesome Products’

motion to dismiss, filed a motion to amend her Complaint to include causes of action under the

MPLA. [Docket no.27]. Plaintiff’s motion also sought to reduce the amount of damages sought

in her Complaint to less than $75,000. Plaintiff’s request to reduce her monetary demand, if

granted, would have stripped this Court of diversity jurisdiction 5. Awesome Products opposed

Plaintiff’s motion to amend [Docket no. 28], asserting that Plaintiff’s proposed Amended

Complaint still failed to establish a right to recovery against Awesome Products, and that

Plaintiff’s post-removal reduction of her damages demand was “too late”. Id.                                 Awesome

Products filed its opposition motion and brief on October 4, 2018.




3
  28 U.S.C. § 1332 states:
(a)      The district courts shall have original jurisdiction of all civil actions where the matter in controversy
exceeds the sum or value of $75,000, exclusive of interests and costs, and is between—
         (1)      Citizens of different States; …
4
  (b) How to Present Defenses. Every defense to a claim for relief in any pleading must be asserted in the responsive
pleading if one is required. But a party may assert the following defenses by motion: … 6) failure to state a claim
upon which relief can be granted;
Fed. R. Civ. P. 12
5
    See Footnote 2.

                                                            2
         On October 31, 2018, Plaintiff filed an untimely Reply [Docket no. 32] to Awesome

Products’ memorandum opposing her motion to amend 6. Plaintiff, in her Reply, withdrew her

request to reduce the amount of damages sought.

         Awesome Products now petitions this Court to strike Plaintiff’s Reply as untimely.

[Docket no. 32].

                                                 II.      DISCUSSION

         a. Plaintiff’s Motion to Amend Complaint

         Federal Rule of Civil Procedure 15(a) directs that leave to amend “shall be freely given

when justice so requires.” Dussoy v. Gulf Coast Investment Corp., 660 F.2d. 594, 598 (5th Cir.

1981). The Fifth Circuit explains that “unless there is substantial reason to deny leave to amend,

the discretion of the district court is not broad enough to permit denial.” Id. Plaintiff, in the

present case, states that she “inadvertently failed to expressly assert an MPLA claim against

Awesome Products.” [Docket no. 27, p. 3]. Plaintiff seeks to remedy this inadvertence by

asserting a MPLA claim against Awesome Products in her Amended Complaint. Id.

         Plaintiff points to Forman v. Davis, 371 U.S. 178, 83, S.Ct. 227, 9 L.Ed.2d 222 (1962),

wherein the United States Supreme Court allowed a plaintiff to amend his complaint even though

the proposed amendment changed the theory of that plaintiff’s case. This Court is persuaded that

like the Forman plaintiff, Plaintiff herein should be granted leave to amend her Complaint to

include a MPLA claim against Awesome Products.




6
 Rule 7 of the Uniform Local Rules of the United States District Courts for the Northern and Southern Discgtricts
of Mississippi prescribes the number of days in which a movant has to file a rebuttal. It mandates that “[c]ounsel for
movant desiring to file a rebuttal may do so within seven days after the service of the respondent’s response and
memorandum brief. L.U.Civ.R.7(b)(4).

                                                          3
        This Court further finds that Plaintiff’s Motion to Amend Complaint should be granted

because this case is still in its infancy; no discovery has been conducted in the matter and

Awesome Products has not shown that it would be prejudiced by the proposed amendment.


       b. Awesome Product’s Motion to Strike Plaintiff’s Reply as Untimely

       This Court now turns to Awesome Products’ contention that Plaintiff’s Reply [Docket no.

32] should be striken as untimely. This Court, for good cause, may extend the time for filing

responsive pleadings “on motion made after the time has expired if the party failed to act because

of excusable neglect. Fed. R. Civ. P. 6(b)(1)(B). “Relevant factors to the excusable neglect

inquiry include: the danger of prejudice to the [non-movant], the length of delay and its potential

impact on the judicial proceedings, the reason for the delay, including whether it was within the

reasonable control of the movant, and whether the movant acted in good faith.” Adams v.

Travelers Indem. Co. of Connecticut, 465 F.3d 156, 161 n. 8 (5th Cir. 2006).

        Plaintiff concedes that she filed her Reply twenty days after the filing deadline [See

Docket no. 39]. Plaintiff’s Reply, however, sets forth critical legal arguments, including

withdrawal of her motion to reduce damages. Striking Plaintiff’s Reply will significantly

prejudice the Plaintiff, while Awesome Products will suffer no harm.           In sum, Awesome

Products has not put forth any credible evidence that it has suffered prejudice from the

untimeliness of Plaintiff’s responsive pleading. “Mere delay does not alone constitute prejudice.”

Lacy v. Sitel Corp., 227 F.3d 290, 293 (5th Cir. 2000). Accordingly, Plaintiff’s Motion to Strike

Plaintiff’s Reply is denied.




                                                4
       c. Awesome Product’s Motion to Dismiss pursuant to Rule 12(b)(6)

       In light of this Court’s decision to grant Plaintiff’s request to amend her Complaint to add

a cause of action under MPLA, this Court denies Awesome Products’ Motion to Dismiss. This

Court reminds Awesome Products that it may reassert its Motion to Dismiss Plaintiff’s Amended

Complain, if Awesome Products so desires. This Court also warns Plaintiff that in the future,

this Court will not tolerate untimely responses, and will be more inclined to impose sanctions.

       IT IS, THEREFORE, ORDERED that the Defendant Awesome Product, Inc.’s

Motion to Dismiss Plaintiff’s Complaint [Docket no. 11] is hereby DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend Complaint [Docket

no. 27] is hereby GRANTED.

       IT IS FINALLY ORDERED that Defendant Awesome Products’ Motion to Strike

Plaintiff’s Untimely Rebuttal to the Memorandum Opposition to Plaintiff’s Motion to

Amend Complaint [Docket no. 34] is hereby DENIED.

       SO ORDERED AND ADJUDGED this the 30th day of September, 2019.



                                  /s/HENRY T. WINGATE
                                  UNITED STATES DISTRICT COURT JUDGE




                                                5
